COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:       Galveston County Health District v. Erica Hanley

Appellate case number: 01-14-00166-CV

Trial court case number: 12-CV-2314

Trial court:               56th District Court of Galveston County

      Galveston County Health District has appealed from an interlocutory order
of the trial court dated February 19, 2014. Appellant contends that this order
denied its plea to the jurisdiction. However, the order does not state that it denies
appellant’s plea to the jurisdiction; rather it states that “Erica Hanley and Plaintiff’s
Response to Second Amended Plea to the Jurisdiction is DENIED.”

       “As a general rule, appellate courts may consider appeals from interlocutory
orders only when such power is conferred expressly by statute.” Crosstex Energy
Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 387–88 (Tex. 2014); see Tex. A &
M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007). An interlocutory
order that “grants or denies a plea to the jurisdiction by a governmental unit” is
immediately appealable. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West
Supp. 2013). We strictly construe this statutory provision which is “a narrow
exception to the general rule that only final judgments are appealable.” Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001).

      We have reviewed the record, and it appears that there is no order that grants
or denies a plea to the jurisdiction by a governmental unit. Therefore, Galveston
County Health District is ordered to file a response demonstrating that this court
has jurisdiction over this appeal. If it fails to do so, this appeal will be dismissed
for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8);
TEX. R. APP. P. 42.3(a), 43.2(f); Crosstex Energy Servs., 430 S.W.3d at 387–88.
The response is due Friday, August 22, 2014.

      It is so ORDERED.



Judge’s signature: /s/ Michael Massengale
                 Acting individually  Acting for the Court


Date: August 6, 2014